                                             Case 5:20-cv-01261-BLF Document 7 Filed 05/05/20 Page 1 of 1

                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7
                                                                           UNITED STATES DISTRICT COURT
                                   8
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                   9

                                  10     FIDEL BUENO,                                                     Case No. 20-01261 BLF (PR)
                                  11                         Petitioner,                                  JUDGMENT
                                  12                v.
Northern District of California
 United States District Court




                                  13
                                         XAVIER BACERRA, Warden,
                                  14
                                                            Respondent.
                                  15

                                  16

                                  17

                                  18            For the reasons stated in the order of dismissal, this action is DISMISSED without
                                  19   prejudice. Judgment is entered accordingly.
                                  20            IT IS SO ORDERED.
                                  21

                                  22   Dated: _May 5, 2020_________                                        ________________________
                                                                                                           BETH LABSON FREEMAN
                                  23
                                                                                                           United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28



                                       Judgment
                                       C:\Users\harwellt\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\20H2F0LW\01261Bueno_judg.docx
